DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,182,063 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pg. 8 of remarks, filed 01/06/2021, with respect to claims 21-40 have been fully considered and are persuasive.  The non-statutory double patent rejection of claims 21-40 has been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner 
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 21-40 are allowed for reasons argued by Applicant in the remarks filed 01/06/2021. 
Application 16/247,445 is a continuation of U.S. Patent Application 15/058,954 with similar inventive scope which has been allowed and is now U.S. Patent No. 10,182,063. During prosecution of the parent application, the examiner gave the following reason for allowance that is also applicable to this continuation application: 
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. No. 2009/0313699 A1		“Jang”
U.S. No. 2017/0318034 A1		“Holland”
U.S. No. 2005/0131847 A1		“Weston”
Jang discloses an apparatus for preventing an anomaly of an application by using a behavior profile of the application program in operation and stopping an anomalous function of the application if it fails to match the behavior profile. For this reason it teaches several of the limitations in the claimed invention in detecting an anomaly and resolving the anomaly by some means. However, the main difference between Jang and the claimed invention is the method as 
Both Holland and Weston disclose machine learning techniques that involve feature vectors and rules to detect these features. However, as applicant has pointed out during the parent application’s prosecution, Weston merely teaches finding the optimum subset of features and not determining rules that meet set satisfiability rates. 
An updated search was conducted to look for machine learning algorithms that accomplished this, however, no prior art was found that would have taught that limitation.  
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed below as recited in the current claims:
	“…generating, from the analysis of the feature vectors of the event stream, at least one sub-optimal function having feature detection rules ranked according to satisfiability rates; and initiating, with the behavior detection agent, an attack response in response to finding one or more significant feature frequencies and associations based on the at least one sub-optimal function, wherein the attack response comprises at least changing an operational configuration of the application.”
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER LAGOR whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491